DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 24 March 2022 has been entered.  Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. (US 7,090,862) as evidenced by Arteaga et al. (“Screening of Twelve Pea (Pisum sativum L.) Cultivars and Their Isolates Focusing on the Protein characterization, Functionality, and Sensory Profiles”, Foods, 10, 758 (2021), pp. 1-17).
Regarding claims 1-9, 14-16, 20, 21, 23 and 24, Barrett-Reis et al. disclose a method of preparing a spray dried powdered infant nutritional formula comprising proteins (C17/L8-C18/L49, C40/L45-67/Example III).  Barrett-Reis disclose that the infant formula is manufactured by (a) blending the ingredients; (b) subjecting the blend to ultra-high temperature (143°-147°C for 5 seconds); (c) flash cooling; (d) homogenizing; and (e) spray drying (C40/L9-49/Example II and III).  Barrett-Reis et al. disclose wherein the protein in the infant nutritional formula include any suitable for human consumption including casein, whey, condensed skim milk, nonfat milk, soy, pea, rice, corn, hydrolyzed protein and free amino acids (C18/L23-30).  Barrett-Reis et al. also disclose that commercial protein sources are readily available and known to one practicing the art (C18/L37-38).  
Barrett-Reis et al. disclose wherein any single protein, or any combination thereof may be utilized (C18/L32-34).   Therefore, one of ordinary skill in the art, at the time of the invention, would have found it obvious to have selected any single protein or any combination of proteins in any form, including a combination of pea protein isolate, whey and soy protein.  Moreover, given Barrett-Reis et al. disclose any combination, the skilled artisan would have been motivated to choose any ratio including wherein the pea protein isolate is present in an amount ranging from 30-50 wt% of the total protein in the infant formula and  wherein the whey protein and the pea protein each comprise from about 40 wt% to about 45 wt% of the infant nutritional formula.
While Barrett-Reis et al. disclose a powdered infant nutritional formula in spray-dried form, the reference does not teach wherein the source of pea protein has been spray-dried prior to being dryblended into the powdered nutritional formulation.
However, as evidenced by Arteaga et al., commercial suppliers of pea protein products are known to use spray drying to dry the isolates and concentrates (p. 2/1. Introduction). Therefore, given Barrett-Reis disclose the use of commercially made protein isolates and concentrates, including pea protein, it necessarily follows the commercial product would be spray dried (i.e., 100% of the pea protein in the infant formula of Barrett-Reis would be spray-dried).
While Barrett-Reis disclose combining the ingredients, the reference is silent with respect to a two-step process wherein (a) all of the ingredients, with the exception of the spray-dried pea protein, are blended and spray-dried to produce a base powder; and spray-dried pea protein is dryblended with the base powder.  However, absent evidence of new or unexpected results, selection of any order of performing the process steps is prima facie obvious (see MPEP §2144.04 IVC).
Regarding claims 10-13, 17-19 and 22, Barrett-Reis disclose all of the claim limitations as set forth above.  While Barrett-Reis et al. disclose a commercial spray-dried pea protein isolate, the reference does not disclose how the pea protein isolate is obtained before spray-drying.   However, it is noted, “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113).
Response to Arguments
Applicants’ arguments filed  have been fully considered but they are not persuasive. 
Applicants explain that “by first drying the pea protein, and then dryblending the spray-dried protein with other nutritional composition components in powder form, the undesirable gritty and slimy mouthfeel encountered in conventional reconstituted liquids formed from powder with dryblended pea protein can be minimized and increased viscosities in the reconstituted liquids can be avoided.  
In this case, while Barrett-Reis does not disclose a two-step process, i.e., preparing a base powder including at least protein; and then dryblending into the base powder a spray-dried pea protein, Barrett-Reis disclose combining the ingredients together in one step, wherein one of the ingredients includes commercial pea protein and then spray-drying to produce a powder. As evidenced by Arteaga et al., commercial suppliers of pea protein products are known to use spray drying to dry the isolates and concentrates (p. 2/1. Introduction).  There is no evidence on the record demonstrating that combined ingredients of Barrett-Reis, including a commercial pea protein that has been spray-dried would not exhibit the same properties as the claimed dryblended powdered nutritional formulation.
Applicants argue there is “no teaching or suggestion in Barrett-Reis of a powdered nutritional formulation prepared by dryblending, and particularly be dryblending a spray dried pea protein with a base powder comprising at least one of fat, carbohydrate and protein as recited in claim 1, or with a base powder including at least one milk protein as recited in claim 15.”
Applicants are directed  to the rejection of claims 1 and 15 under 35 U.S.C. 103 as set forth above.  The Examiner acknowledges that Barrett-Reis does not disclosed the claimed order of steps.  However, the process of Barrett-Reis results in a powdered composition that was made from a combination of ingredients including commercial spray-dried pea protein.  There is no evidence on the record demonstrating that the powdered composition of Barrett-Reis would not display the same properties as the claimed composition prepared by combining ingredients in a different order than the prior art, Barrett-Reis.  
Applicants find the step of dryblending spray-dried pea protein with the claimed base powder provides a powdered product which, when reconstituted, forms a liquid having improved mouthfeel, i.e., less grittiness and slimy mouthfeel.  
It is not clear what the improved mouthfeel is being compared.  Is the improved mouthfeel compared to a powdered nutritional product wherein a non-spray-dried pea protein has been dryblended?   As noted above, there is no evidence on the record demonstrating that the claimed powdered nutritional product would display different mouthfeel properties than the powdered product of Barrett-Reis.
Applicants submit “[w]hile the Action relied on Arteaga as disclosing that commercial suppliers of pea protein products are known to use spray drying to dry the products, such does not suggest a further step of spray drying such commercial product prior to dry blending as required by the present claims.”
	Here, there is nothing in the present specification that defines the “commercial” pea protein to be spray-dried prior to the claimed spray-drying process.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759